Citation Nr: 9901488	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to service-connected 
benign pleural abnormalities associated with asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veterans claim of service connection for COPD.

Initially, the Board notes that the veterans appeal appeared 
before the Board in February 1997.  At that time, the 
veterans claim was remanded for further development.  
Specifically, additional medical records were requested and a 
VA pulmonary examination was ordered.  Upon review of the 
veterans claims file, the Board finds that the RO complied 
with its directives, to the extent possible.  The record 
shows that the RO attempted to obtain additional medical 
records from Fitzsimons Army Medical Center (Fitzsimons) but 
was informed that no other records were found in their 
system.  The record also shows that a VA pulmonary 
examination was conducted in September 1997 and that 
requested findings were addressed.  As such, the record shows 
that the RO satisfactorily complied with the Boards 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Further, in this instance, service connection for benign 
pleural abnormalities associated with asbestos was granted by 
the RO in a June 1994 rating decision, and a zero percent 
disability rating was assigned.  In that same rating 
decision, the RO also denied service connection for COPD, 
stating that the veterans claim was not well grounded, as 
there was no evidence of the disorder while the veteran was 
in service and that no evidence had been presented linking 
COPD to the veterans service-connected disability.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for COPD.  Specifically, the veteran asserts that 
his pulmonary function tests indicate a restrictive type 
disease and that this restrictive type disease is related to 
his asbestos exposure while in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of service connection 
for COPD, secondary to service-connected benign pleural 
abnormalities associated with asbestos.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veterans appeal has been obtained by the RO.

2.  The veterans COPD is not causally related to his 
service-connected benign pleural abnormalities associated 
with asbestos.


CONCLUSION OF LAW

The veterans COPD is not proximately due to or the result of 
his service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Generally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  Further, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  In addition, the 
United States Court of Veterans Appeals (Court) has held that 
when aggravation of a veterans non-service connected 
disorder is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  Thereafter, 
when, upon consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving the issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

Here, the pertinent clinical evidence of record concerning 
the veterans claim of secondary service connection consists 
of medical and occupational health records from Fitzsimons 
Army Medical Center(dated from January 1991 to February 
1993), private medical records from two different physicians 
(dated from March 1991 to October 1996), two VA examinations 
(conducted in October 1993 and in September 1997, 
respectively), and correspondence from the VA Compensation 
and Pension Unit (dated in August 1994), clarifying the 
October 1993 VA examination.

Review of records from Fitzsimons shows that the veteran was 
routinely screened for occupational health, including 
asbestosis, during his lengthy period of employment at 
Fitzsimons as a boiler room operator.

A May 1991 chest x-ray found the cardiac silhouette at the 
upper limits of normal in size, appearing a little fuller 
than on the previous comparison study.  There was also a 
little more prominence of the central pulmonary vessels, and 
an element of pulmonary hypertension could not be ruled out.  
The radiologist did not see any localized pulmonary 
infiltrates or obvious pleural plaque formation.  There was 
also no evidence of pleural fluid present.  A CT scan was 
recommended for further evaluation of asbestosis.

The follow up CT scan (conducted that same month) found some 
bullous lesions at the apices and another small bullous 
lesion at the posterior right base, but there was no evidence 
of interstitial fibrosis or significant scarring to suggest 
pulmonary asbestosis.  There was some very subtle pleural 
calcified plaque seen posteriorly and medially, bilaterally.  
The radiologist stated that this could represent small 
asbestosis-induced plaques but that it would not be termed 
either asbestosis-related pleural disease or pulmonary 
asbestosis.  The noted impressions were no evidence of 
asbestosis-related pulmonary parenchymal disease; some very 
subtle pleural plaques posteriorly at both lung bases, which 
might represent subtle asbestosis-related pleural disease; 
and some scattered apical and basilar bulla.

Another chest x-ray (conducted in November 1991) showed lungs 
hyperinflated, compatible with COPD.  There was also 
biapical, stable pleural thickening but no pleural thickening 
or calcified pleural plaques elsewhere.  There were no 
significant interstitial infiltrates.  The heart and 
pulmonary vessels were normal size.  The noted impression was 
no findings to suggest asbestos exposure or asbestosis.

A December 1991 entry noted that the veteran had moderate 
COPD and that he was a smoker.  Referenced chest x-rays found 
no asbestosis but COPD.

A November 1992 chest x-ray, in comparison to the November 
1991 x-ray, found increased pulmonary interstitial markings, 
most prominent in the lower lobes, consistent with 
interstitial fibrosis, unchanged when compared to the 
previous study.  There were no infiltrates, effusions, or 
pleural plaques noted.  The impression was no interval change 
since November 1991; no acute cardiopulmonary disease.

Correspondence from Fitzsimons (dated in February 1993) 
referenced the veterans prior evaluations and concern for 
asbestosis.  It was noted that calcified plaque along the 
posterior border of the right lung had been identified and 
that this was consistent with asbestosis.  Subsequent 
pulmonary function testing found obstruction but no 
restrictive physiology.  The veterans obstruction was noted 
to be strictly on the basis of his cigarette smoking.  His 
service history was referenced, and it was felt that the 
veterans asbestosis was most likely the result of asbestos 
exposure while in the Navy, in the 1950s, as the veteran 
would not have been expected to develop calcified plaques in 
the course of his last 14 years at Fitzsimons.  It was noted 
that his asbestosis was not currently causing any kind of 
handicap.

The veterans private medical records (dated from May 1991 to 
April 1993, from an M. McClellan, M.D.) indicate that the 
veteran was referred for consultation, as to evaluation of 
his lung disease, including the contribution that asbestosis 
made toward his breathing difficulties.  The veterans 
previous diagnoses of emphysema, asthma, bronchitis, and 
asbestos exposure were noted, as was his work and smoking 
history.  His COPD was also indicated under past medical 
history.  It was the physicians opinion, after physical 
examination and laboratory analysis, that the major 
contributing factor to the veterans dyspnea was his COPD, 
related to his cigarette use.  As explained to the veteran, 
it was likely that the basis of his dyspnea was because of 
chronic obstructive pulmonary disease and that although he 
had evidence of asbestos exposure this was not affecting his 
lung function.  It was also the physicians opinion, when 
asked by the veteran about other causes of his lung damage, 
that it would certainly be difficult to prove or disprove, 
although cigarettes were the likely culprit in his 
dyspnea.

Correspondence from this physician (dated in April 1993) 
noted the veterans mild to moderate obstructive disease with 
hyperexpansion consistent with COPD and reiterated the 
physicians prior opinion that the veterans hyperexpansion, 
despite his marked obesity, really suggested quite a bit of 
air trapping from his ongoing cigarette use.  It was noted 
that the majority of the veterans symptoms of dyspnea were 
from his COPD, complicated by his obesity.  There was no 
evidence of lung disease from asbestos, with regard to the 
veterans pulmonary parenchyma.  Cigarette cessation was 
listed as the most important part of the veterans treatment 
plan.

The October 1993 VA examination reflects the veterans 
occupational history, including service, and his history of 
smoking for 38 years.  It also reflects the veterans 
complaints of shortness of breath beginning in the 1980s.  
The veterans reported medical history included a diagnosis 
of asbestos-related disease.  The veteran denied ever 
being told that he had emphysema complaints or COPD.  In 
1992, the veteran reported identification of calcified 
plaques and being told that these plaques were asbestos-
related disease.  Again, the veteran denied being told that 
he had COPD.

Physical examination found no obvious wheezing.  Lungs were 
clear to auscultation and percussion throughout.  Pulmonary 
function tests showed mild airflow limitation and mild 
pulmonary overinflation.  A contemporaneous chest x-ray 
revealed hyperexpanded lungs with flattened diaphragm.  The 
pulmonary vessels were irregular.  The lungs were clear with 
no infiltrates or effusions.  The pertinent impression was 
consistent with COPD, with nothing acute.  Pursuant to 
examination, the initial assessment was asbestos exposure, 
lungs; abnormal chest x-ray and CT scan by history; with 
shortness of breath; abnormal pulmonary function tests, by 
history.

This assessment was clarified in correspondence from the VA 
Compensation and Pension Unit Clinic Director (dated in March 
1994).  It was stated that the veterans October 1993 VA 
examination was reviewed in light of the American Thoracic 
Societys Official Statement regarding The Diagnosis of 
Nonmalignant Disease Related to Asbestos.  Based on the CT 
findings of pleural calcifications, without chest x-ray or CT 
evidence of interstitial lung disease and pulmonary function 
tests without evidence of restrictive lung disease and a 
normal diffusing capacity, a diagnosis of asbestosis could 
not be made at that time.  The amended final diagnoses were 
asbestos exposure, with current complications and sequelae of 
benign pleural abnormalities associated with asbestos, 
without current findings sufficient to warrant a diagnosis of 
asbestosis; and COPD, with abnormal chest x-ray, airflow 
limitation on spirometry, shortness of breath and other 
symptoms as described.  The veterans COPD was most likely 
related to his long-standing cigarette smoking than to his 
history of asbestos exposure.

Private medical records (dated from October 1994 to October 
1996, from a R. Marquardt, D.O.) indicate that the veteran 
was receiving treatment for COPD and asbestosis with pleural 
plaques.  They also referenced the veterans occupational 
history, including service, and his history of smoking.  
Correspondence from this physician (dated in October 1996) 
stated that the veteran had been in his care since June 1993 
and that his shortness of breath was as likely as not related 
to his service-connected asbestos disease.

The September 1997 VA examination (conducted pursuant to the 
Boards February 1997 remand) addressed the divergent medical 
opinions offered concerning the veterans service-connected 
benign pleural plaques associated with asbestos and its 
relationship to his subsequent diagnosis of COPD.  It was 
noted that the previous VA examiner had diagnosed asbestos 
exposure with benign pleural abnormalities but without 
evidence of interstitial lung disease and restrictive lung 
disease on pulmonary function tests and normal diffusion 
capacity.  The previous VA examiner also diagnosed COPD, 
secondary to tobacco abuse.  The American Thoracic Societys 
guidelines for asbestosis were referenced, as were the 
reasons a diagnosis of asbestosis could not be made.  It was 
also noted that the veterans private physician (R. 
Marquardt, D.O.) had stated in follow up correspondence 
(dated in October 1996) that the veterans shortness of 
breath was as likely as not related to his service-connected 
asbestos disease.

The veterans occupational history, including service, was 
discussed.  It was noted that the veteran had a significant 
history of asbestos exposure, both in service and post-
service.  An official diagnosis of COPD was made in 1991.

Physical examination revealed that the veterans lungs had 
inspiratory and expiratory wheezes.  No rhonchi or vocal 
fremitus was noted.  Contemporaneous pulmonary function tests 
found moderate obstructive disease by spirometry and a 
suggestion of obstructive disease and air trapping.  There 
was no improvement with bronchodilators.  Results compared 
with January 1996 pulmonary function tests found more 
obstruction present.

The diagnoses were asbestos exposure with benign pleural 
plaques, with insufficient clinical evidence at present to 
warrant a diagnosis of asbestosis, as there was no evidence 
of interstitial lung disease, restrictive lung disease, or 
decreased diffusion capacity; and COPD with moderate 
obstruction by pulmonary function tests, secondary to tobacco 
abuse.  It was the examiners opinion that the veteran did 
not qualify for a diagnosis of asbestosis, based on the 
American Thoracic Societys criteria for asbestos.  The 
examiner also stated that lung disease related to asbestosis 
is essentially opposite in pathology from COPD and that it 
seemed very unlikely that there was any relationship to the 
worsening of the veterans COPD, secondary to his underlying 
asbestos exposure.  The examiner believed, instead, that the 
veterans COPD, as evidenced by plain film x-rays and 
pulmonary function tests, was directly related the veterans 
50-pack-a-year history of tobacco abuse.

The non-clinical evidence of record, as to the veterans 
claim of secondary service connection, consists of the 
veterans testimony at two hearings (conducted at both the RO 
and Board levels).

At his RO hearing (conducted in September 1995), the veteran 
testified that his physician told him that his COPD was 
related to his asbestos disease.  (Transcript (T.) at 2-3).  
He stated that it had been explained to him as hardness of 
the lungs (or pulmonary plaques) restricts the content of air 
in his lungs, causing shortness of breath.  Id.

At his travel board hearing (conducted in November 1996), the 
veterans representative asserted that the veteran was 
entitled to service connection for his COPD, as a component 
of his service-connected benign pleural plaques.  (Transcript 
(T.). at 3).  The veterans service representative also 
introduced into the record a letter from the veterans 
private physician, R. Marquardt, D.O., which stated that the 
veterans shortness of breath was as likely as not the result 
of his service-connected disability.  Id.  The veteran 
testified that no doctor had ever told him that his pulmonary 
disorder was not related to his asbestos exposure.  (T. at 
5).  There was definitely an association between the two.  
Id.  The veteran also testified that he had quit smoking but 
that he had noticed no relative change since then, as his 
disease was probably too in-depth for it to do any good.  (T. 
at 6).

III.  Analysis

The Board recognizes the veterans contention that he is 
entitled to service connection for COPD, secondary to his 
service-connected benign pleural abnormalities associated 
with asbestos.  However, the Board must adhere to established 
law and regulations in its determinations.  As such, the 
veterans claim of entitlement to secondary service 
connection must be denied.

Initially, the Board must address the varying medical 
opinions of record which speak to the relationship, if any, 
between the veterans service-connected benign pleural 
plaques associated with asbestos and his subsequently-
diagnosed COPD.  Here, the veterans claims file contains 
three medical opinions against such a relationship and one 
opinion supporting it.

Specifically, the private medical records from M. McClellan, 
M.D., consistently reiterate that the veterans history of 
cigarette use was a major contributing factor to any lung 
damage, including COPD, the veteran had.  Indeed, cessation 
of smoking was listed as the most important aspect of the 
veterans treatment plan.  Further, the veterans 
occupational history, including service exposure to asbestos, 
was considered and, eventually, rejected.  It was this 
physicians opinion, based upon physical examination and 
laboratory analysis, that the veterans asbestos exposure was 
not affecting his lung function and that, while difficult to 
prove or disprove, as to other causes of lung damage, the 
veterans history of cigarette use was the culprit.

In addition, upon clarification of the October 1993 VA 
examination, it was the opinion of the Clinic Director of the 
VA Compensation and Pension Unit that the veterans COPD was 
most likely related to his long-standing cigarette smoking 
than to his history of asbestos exposure.

It was also the opinion of the VA examiner in September 1997 
that the veterans COPD was secondary to his tobacco use.  
Here, the examiner stated that lung disease related to 
asbestosis is essentially opposite in pathology from COPD and 
because of that, it seemed very unlikely that there was any 
relationship between the worsening of the veterans COPD and 
his in-service exposure to asbestos.  It was the examiners 
belief that the veterans COPD, as evidenced by plain film x-
rays and pulmonary function tests, was directly related to 
his 50-pack-a-year history of tobacco abuse.

The one medical opinion of record which could be viewed as 
supporting a relationship between the veterans COPD and his 
service-connected benign pleural plaques associated with 
asbestos comes from his physician, R. Marquardt, D.O., in 
correspondence (dated in October 1996).  Here, the physician 
stated that the veteran had been in his care since June 1993 
and that he experienced shortness of breath with mild 
exertion and that this shortness of breath was as likely as 
not related to the veterans service-connected asbestos 
disease.  

Admittedly, the Board cannot deny a veterans claim based 
solely on the proposition that the record contains three 
medical opinions against the grant of secondary service 
connection and one opinion supporting such a grant.  Each 
opinion must be examined substantively also.  In this regard, 
two medical opinions offered recited the reasoning behind the 
conclusion reached.

Here, the veterans private physician, M. McClellan, M.D., 
stated that the veterans cigarette use was the culprit 
behind the veterans lung damage, a conclusion explicitly 
based upon physical examination and laboratory analysis.  
Also, the VA examiner in September 1997 explicitly 
acknowledged the competing medical opinions of record and 
then proceeded to address the bases for his opinion.  
Specifically, he stated that the pathologies involved in 
asbestos-related lung disease and COPD differed, indeed, were 
essentially opposite in course, and that, based upon the 
clinical evidence before him (plain film x-rays and pulmonary 
function test), the veterans COPD was directly related to 
the veterans history of cigarette use and not his asbestos 
exposure.

In comparison, the medical opinions offered by the VA Clinic 
Director and R. Marquardt, D.O., both proffer conclusory 
statements as to causation of the veterans COPD but provide 
no supporting reasoning.

In effect, therefore, the veterans claims file contains two 
medical opinions, which state both a conclusion and the bases 
for such a conclusion, and in this instance, the medical 
opinions are against the finding of any causal relationship 
between the veterans service-connected benign pleural 
plaques associated with asbestos and his subsequently-
diagnosed COPD.  Moreover, when considered in conjunction 
with the sheer weight of the evidence against the veterans 
claim of secondary service connection, the Board must 
conclude that there is not even a proximate balance of 
positive and negative evidence concerning the issue before 
it.  As such, the rule regarding benefit of the doubt cannot 
be applied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD, secondary to 
service-connected benign pleural abnormalities associated 
with asbestos, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
